In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2454
RENA HARDY,
                                               Plaintiff-Appellant,
                                 v.

UNIVERSITY OF ILLINOIS AT CHICAGO,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 00-C-7639—John W. Darrah, Judge.
                          ____________
     ARGUED DECEMBER 5, 2002—DECIDED MAY 8, 2003
                   ____________


 Before BAUER, DIANE P. WOOD, and WILLIAMS, Circuit
Judges.
  WILLIAMS, Circuit Judge. Rena Hardy filed a sexual
harassment and discrimination lawsuit against her for-
mer employer, the University of Illinois at Chicago, based
on the conduct of her former supervisor, Willie Green. The
district court granted summary judgment to the Univer-
sity on Hardy’s sexual harassment claim, finding that
there were no issues of material fact on the University’s
affirmative defense, as established in Burlington Indus.,
Inc. v. Ellerth, 524 U.S. 742 (1998) and Faragher v. City
of Boca Raton, 524 U.S. 775 (1998). Because we find there
is a question of material fact about whether Hardy unrea-
2                                                 No. 02-2454

sonably failed to avail herself of the University’s sexual
harassment reporting procedures, we reverse.


                     I. BACKGROUND
  Rena Hardy began working for the University in 1981
as a Building Services employee, where she performed
cleaning and related housekeeping assignments. In Febru-
ary 2000, she was assigned to work at the University’s
Outpatient Care Center (“OCC”) on its west campus,
where her supervisor was Willie Green. Hardy alleges
that Green began sexually harassing her shortly after she
transferred to OCC in February; she claims Green inap-
propriately put his arm around her, hugged her, ran his
hands through her hair, and made comments like “[your]
clothes . . . do something to me,” “you need someone to do
something to you,” “don’t make me do something to you,”
“you need some,” “Rena’s the only one I want,” and “you
must have had some last night you’re so quiet.” Hardy
did not immediately report Green’s behavior; she explains
that she thought if she kept talking to Green and asking
him to respect her then the behavior would stop. Accord-
ing to Hardy, it did not.
  On April 11, 2000, Hardy reported Green’s behavior
to Winston Atwater, Green’s immediate supervisor.1
Atwater met separately with both Hardy and Green to
discuss the complaint and determined the complaint
stemmed from “personal differences.” Nevertheless, he
counseled Green to communicate professionally with
Hardy at all times and avoid inappropriate behavior.
Green agreed to do so; however, Hardy claims the problems



1
  Atwater recalls a complaint from Hardy regarding “differences”
Hardy was having with Green, but that Hardy did not complain
about “sexual harassment” to him.
No. 02-2454                                              3

continued and she complained to Atwater again a few
weeks later. Atwater attempted to schedule a meeting
with both Hardy and Green to discuss the situation; neither
Hardy nor Green could attend the first meeting and
Hardy did not attend the second. She did not reschedule
the meeting with Atwater and did not contact him again.
   A few days later, on May 3, 2000, Hardy reported Green’s
alleged behavior to Tonya Harper at the University’s
Office for Access and Equity (“Access & Equity”), the
University’s department responsible for processing com-
plaints of harassment. Hardy indicated that she was
not prepared to provide a detailed account of her allega-
tions at that meeting, so Harper gave Hardy a “Request
for Further Action” form and instructed Hardy to submit
it to Access & Equity as soon as she was able to provide
additional information. Harper then reported Hardy’s
complaint to Clarence Bridges, Atwater’s supervisor, who
contacted Hardy and asked her why she had never con-
tacted him directly and if she wanted him to arrange
a meeting to help resolve the situation. Hardy said she
would let him know, but did not follow up on his offer.
  Hardy went on medical leave one month later in June
2000. In mid-to-late July 2000, she submitted to Access
& Equity the “Request for Further Action” form, which
detailed the events and actions involving Green that
prompted her harassment complaint. Access & Equity
investigated Hardy’s allegations; it required Green to
submit a written response to Hardy’s allegation, and
Harper interviewed Hardy, Green, and ten other individ-
uals identified as having knowledge of Hardy’s allega-
tions. By October 2000, Harper prepared a detailed confi-
dential report describing Access & Equity’s investiga-
tion, the conclusions it reached, and its recommended
4                                                 No. 02-2454

resolution of Hardy’s allegations.2 The investigation sub-
stantiated some of the conduct Hardy alleged, but Access
& Equity determined that Green’s conduct did not rise to
a level that violated the Board’s sexual harassment pol-
icy. Nevertheless, Green was given a written warning be-
cause Access & Equity determined that some of his con-
duct toward Hardy was inappropriate.
  Hardy filed suit in federal district court in December
2000 alleging sexual harassment in violation of Title VII,
and the University ultimately moved for summary judg-
ment. The district court found there was a question of
material fact regarding whether the alleged harassment
constituted a hostile environment. However, it deter-
mined that the University was entitled to an affirmative
defense against liability, and thus summary judgment,
because the University had exercised reasonable care to
prevent and promptly correct any sexually harassing
behavior and because Hardy had unreasonably failed to
take advantage of the University’s preventive and correc-
tive measures. Hardy appeals the district court’s ruling.


                       II. ANALYSIS
   Summary judgment is appropriate if there is no gen-
uine issue of material fact and the moving party is en-
titled to judgment as a matter of law. Hostetler v. Quality
Dining, Inc., 218 F.3d 798, 806 (7th Cir. 2000). We review
summary judgment de novo, construing the record in the
light most favorable to the non-movant—in this case,
Hardy. Id. Hardy contends that the district court erred
when it concluded that the University’s sexual harassment
policy provided a reasonable means of preventing and


2
  Hardy was apprised of Access & Equity’s findings and was given
an opportunity to file written comments; she did not do so.
No. 02-2454                                                    5

correcting sexual harassment, and that Hardy unreason-
ably failed to avail herself of the University’s sexual
harassment complaint procedures.
  Title VII forbids any workplace discrimination with
respect to “compensation, terms, conditions, or privileges
of employment because of such individual’s race, color,
religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1).
An employer may be subject to vicarious liability to a
victimized employee for an actionable hostile environ-
ment created by a supervisor with immediate (or succes-
sively higher) authority over the employee. Hill v. Am.
Gen. Fin., Inc., 218 F.3d 639, 642 (7th Cir. 2000).3 The
Supreme Court has distinguished between hostile work
environment cases in which the supervisor takes a tan-
gible employment action against the subordinate and
those in which the supervisor does not. See Burlington
Indus., Inc. v. Ellerth, 524 U.S. 742, 760-65 (1998);
Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998);
see also Mosher v. Dollar Tree Stores, Inc., 240 F.3d 662,
666 (7th Cir. 2001); Gentry v. Export Packaging Co., 238
F.3d 842, 846 (7th Cir. 2001); Molnar v. Booth, 229 F.3d
593, 599-600 (7th Cir. 2000); Hill, 218 F.3d at 642-43.
   In the present case, the alleged harassment by Green
did not lead to a tangible employment action against
Hardy. A tangible employment action “constitutes a sig-
nificant change in employment status, such as hiring,
firing, failing to promote, reassignment with signifi-
cantly different responsibilities, or a decision causing a
significant change in benefits.” Ellerth, 524 U.S. at 761; see



3
  The district court held that there were issues of material fact
that precluded summary judgment on the question of whether
Hardy was subjected to a hostile work environment. We need not
address this issue because the University has not raised it on
appeal.
6                                               No. 02-2454

also Molnar, 229 F.3d at 600 (citing Ellerth, 524 U.S. at
761); Ribando v. United Airlines, Inc., 200 F.3d 507, 510-11
(7th Cir. 1999) (citing Ellerth, 524 U.S. at 761). Hardy
was not terminated; she took medical leave in June 2000
and ultimately resigned in July 2001. The district court
granted summary judgment to the University on her
retaliation claim and she does not appeal that determina-
tion. Instead, Hardy alleges on appeal that she suffered
the tangible employment action of constructive discharge.
Her failure to raise this issue in the district court, how-
ever, waives it before this court. Pond v. Michelin N. Am.,
Inc., 183 F.3d 592, 597 (7th Cir. 1999); Hickey v. Chicago
Truck Drivers, Helpers & Warehouse Workers Union, 980
F.2d 465, 470 (7th Cir. 1992).
  Therefore, under Ellerth and Faragher, the University
is entitled to an affirmative defense against liability if it
can show (1) that it exercised reasonable care to prevent
and correct promptly any sexually harassing behavior,
and (2) that Hardy failed to take advantage of any preven-
tive or corrective opportunities provided by the Univer-
sity to otherwise avoid harm. See Molnar, 229 F.3d at 600
(citing Ellerth, 524 U.S. at 765; Faragher, 524 U.S. at 807).
  The first question we address is whether the University
took reasonable care to prevent and correct sexual harass-
ment. See Shaw v. AutoZone, Inc., 180 F.3d 806, 812
(7th Cir. 1999) (“the law does not require success—it only
requires that an employer act reasonably to prevent
sexual harassment”). There is no dispute that the Univer-
sity implemented a formal sexual harassment policy. See
Ellerth, 524 U.S. at 764, 118 S.Ct. 2257 (“Title VII is
designed to encourage the creation of antiharassment
polices and effective grievance mechanisms.”). Hardy ar-
gues that the policy was not reasonable enough to prevent
sexual harassment because the reporting procedures
were merely “suggestions,” and the University did not
adequately respond to her complaints. We disagree.
No. 02-2454                                               7

  The University “suggests” various mechanisms by which
employees can vet their grievances; it encourages employees
who have experienced sexual harassment to report such
harassment to Access & Equity, which is authorized to
investigate complaints, issue findings, and make remedial
recommendations. If employees wish to discuss an issue
before taking action or if they feel they need supportive
counseling, they are advised to contact the University’s
Counseling Service, the Employee Relations department
in Human Services, the Employee Assistance Service, or
the Office of Women’s Affairs. The University’s policy
indicates that it wants an employee to use the proce-
dure that the employee feels most comfortable pursuing.
Hardy can point to no authority for her proposition that
the University must “mandate” that employees utilize a
specific procedure, and Ellerth and Farragher do not
hold that an employers must do so. See Ellerth, 524 U.S.
at 765 (“proof that an employer had promulgated an
antiharassment policy with complaint procedure is not
necessary in every instance as a matter of law”); Farragher,
524 U.S. at 807 (same). Moreover, there is no indication
that the University’s policy was ineffective or merely a
disguised run-around; once Hardy complained to Access
& Equity, the alleged harassment by Green ceased. Under
these facts, no reasonable jury could find that the Uni-
versity did not take reasonable care to prevent sexual
harassment and did not adequately respond to Hardy’s
complaint.
  However, to satisfy the Ellerth/Faragher affirmative
defense, the University must also show that Hardy unrea-
sonably failed to avail herself of the University’s proce-
dures. The University argues that Hardy delayed in using
the Board’s complaint procedures and when she finally
did so, she thwarted virtually every opportunity for
those procedures to be effective, and the district court
agreed. We find, however, that there is a question of
material fact on this issue that precludes summary judg-
8                                             No. 02-2454

ment. Hardy waited only six weeks to contact Atwater
about Green’s behavior after trying to deal with Green
directly to change his behavior, and what precise infor-
mation she gave Atwater is in dispute. We cannot say as
a matter of law that it was unreasonable for Hardy to
wait until May 3, 2000, to report Green’s behavior to
Access & Equity, notwithstanding her previous experi-
ence with that office. While her report to that office was
almost three months after Green’s first alleged act of
harassment, it was only eight days after his last and
was only two weeks after Hardy’s last report to Atwater.
Similarly, it is a question for the trier of fact to deter-
mine the reasonableness of Hardy’s delayed completion
of the “Request for Action” form; she completed it the
month after she went on medical leave and little more
than two months after she received it, and it often takes
time for employees to complete these forms because they
want to ensure that all relevant information is included.
Given these facts, and the standards set out in Ellerth
and Farragher, the district court erred when it granted
summary judgment to the University.


                   III. CONCLUSION
  For the foregoing reasons, we REVERSE the decision of
the district court granting summary judgment and
REMAND for trial on the questions of whether there was
a hostile work environment and whether Hardy unrea-
sonably failed to avail herself of the University’s sexual
harassment reporting procedures.
No. 02-2454                                         9

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—5-8-03